Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Response to Amendment

This action is in response to the amendment filed on 04/27/2021. Claims 1, 9, 14-16, 18-19, and 23 are presently pending. Claims 2-8, 10-13, 17, and 20-22 have been canceled by the Applicant.

Claims 1 and 9, as amended, obviate rejections under USC § 112(a) raised in the preceding Office Action.

Response to Arguments

Applicant’s arguments with respect to claims 1, 9, 14-16, 18-19, and 23 have been fully considered but they are moot in view of new ground(s) of rejection necessitated by the Applicant’s extensive amendment of the independent claims 1 and 9.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, USPGPUB 2014/0373102 (hereinafter “Fujimoto”), in view of Cieplinski et al., USPGPUB 2015/0370323 (hereinafter “Cieplinski”).

Regarding claim 1, Fujimoto discloses a portable terminal (Figs. 1, 14, 18, smartphone 200-200A) configured to send information related to a communication to a television (Figs. 5, 16, ¶¶ [81]-[98], [136]), the portable terminal comprising:
a communication interface configured to receive the communication (Fig. 14, 205;
a sensor configured to detect whether the portable terminal is placed with a screen of the portable terminal facing up or facing down (¶ [86]); and
a processor programmed to communicate  with the television (201 A/ 206, ¶¶ 121]-[122]),
wherein the processor is configured to change a content of the information related to the communication when the sensor detects that the portable terminal is placed with the screen facing down, and configured not to send the changed information related to the communication to the television (Fig. 5, S5, and corresponding description; Fig. 16, S5, and corresponding description).

Fujimoto is not explicit that the communication processed by the portable device/ smart phone (link between 400 and 205 in Fig. 14) is an incoming communication, and the television is/ has a set-top box.

However, Cieplinski discloses a method and system for a smartphone to receive incoming communication (¶¶ [259], [265]) and transferring/ transmitting said incoming communication to a television/ set-top box, based on smartphone sensor determinations (¶¶ [46]-[48]) of private media content and display of the content as deemed appropriate.



Regarding claim 15, the system of Fujimoto and Cieplinski discloses the portable terminal according to claim 1,
wherein the sensor includes an acceleration sensor that detects acceleration (Cieplinski: ¶¶ [48], [52]) of the portable terminal and
wherein the processor is programmed to determine whether the portable terminal is placed with the screen facing up or facing down based on an output from the acceleration sensor (Cieplinski: ¶¶ [48], [52]).


Regarding claim 18, the system of Fujimoto and Cieplinski  the portable terminal device according to the claim 1,
wherein the communication interface includes a wireless LAN communication interface, a mobile telephone network communication interface, and a near field communication interface (Cieplinski: ¶ [35]), and
near field communication interface (Cieplinski: ¶ [35]).

Regarding claim 19, the system of Fujimoto and Cieplinski discloses wherein the incoming communication includes a phone call or mail (Cieplinski: ¶ [259]).

The method of claims 9 and 23 recite similar features as those of the apparatus of claims 1 and 19, respectively, effectuated by the same, therefore rejected by the same analysis.

 Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, in view of Cieplinski, further in view of You, USPGPUB 2013/0165096 (hereinafter “You”).

Regarding claim 14, the system of Fujimoto and Cieplinski is not explicit wherein the processor is programmed to send information or the changed information related to  the incoming communication to the set-top box when the communication interface receives the incoming communication when the battery is being charged.
However, You discloses a communication device 10 comprising a charging unit that manages charging of the portable terminal device (Fig. 1, 150), wherein, in a case where the communication unit receives a phone call or mail when the battery is being charged (150), the notification unit (130) notifies the external device (television receiver) of information of the received phone call or mail (Fig. 4, ¶¶ [16]-[19]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fujimoto and Cieplinski with You’s teachings in order to provide the user with convenience of not missing calls while protecting the user from radiation by answering calls near the charger (See You: ¶ [4]).

 Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, in view of Cieplinski, further in view of Ryu et al., USPGPUB 2018/0248991 (hereinafter “Ryu”).

Regarding claim 16, the system of Fujimoto and Cieplinski is silent on the portable terminal device according to the claim 1, further comprising an imager that generates video data,
wherein the processor is programmed to determine whether the portable terminal is placed with the screen facing up or facing down based on the video data generated by the imager.

However, Ryu discloses the portable terminal device according to the claim 1, further comprising an imager that generates video data (¶¶ [93], [111]-[116]),


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fujimoto and Cieplinski with Ryu’s teachings in order to utilize well known device posture determination techniques.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Karanath, USPGPUB 2017/0214952: Discloses a method and system to measure user engagement and customize content based on the posture of the smartphone device such as face-up/ down ¶ [30].




Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JAMES R MARANDI/Primary Examiner, Art Unit 2421